IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

HOBART CORPORATION, ef a/.,

Plaintiffs,
Vv. Case No. 3:13-cv-115
THE DAYTON POWER & LIGHT JUDGE WALTER H. RICE
CO., et al.,
Defendants.

 

ORDER DIRECTING PLAINTIFFS AND DEFENDANT FRANKLIN IRON
AND METAL CORPORATION TO FILE JOINT STATUS REPORT
WITHIN 7 CALENDAR DAYS OF THE DATE OF THIS ORDER

 

Counsel for Plaintiffs and Defendant Franklin Iron and Metal Corporation are
ORDERED to file a Joint Status Report within seven calendar days of the date of

this Order concerning the status of their settlement negotiations.

Date: October 29, 2019 Caden

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
